        Case 1:19-cv-05263-GHW Document 155 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD LICKTEIG,                                  Civil Action No. 19-cv-05263-GHW

                    Plaintiff,                     ECF Case

     - against -                                   [PROPOSED] ORDER GRANTING
                                                   MOTION TO EXCLUDE THE
                                                   PROFFERED EXPERT TESTIMONY
                                                   OF PHILLIP H. KANYUK

 CERBERUS CAPITAL MANAGEMENT, L.P.,
 COVIS PHARMACEUTICALS, INC., COVIS
 MANAGEMENT INVESTORS LLC, COVIS
 HOLDINGS, L.P., and DEAN MITCHELL,

                   Defendants.



       The above-captioned matter came on for hearing before the Honorable Gregory H.

Woods, United States District Judge on _______ upon Defendants Cerberus Capital Management,

L.P., Covis Holdings, L.P., Covis Pharmaceuticals, Inc., and Covis Management Investors LLC

(collectively “Defendants”) Motion to Exclude the Proffered Expert Testimony of Phillip H.

Kanyuk,

       The Court having considered the motion, files, records and memoranda submitted

herein and the arguments of the parties:

       IT IS HEREBY ORDERED THAT:

       Defendants’ Motion to Exclude the Proffered Expert Testimony of Phillip H. Kanyuk is

Granted.

Dated: _____________, 2021

                                                  Gregory H. Woods,
                                                  United States District Judge



                                            -1-
